DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-31, filed 12/7/20, with respect to the rejection of claims 1-16 and 21-22 have been fully considered and are persuasive.  The rejection of claims 1-16 and 21-22 has been withdrawn. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I-IV , as set forth in the Office action mailed on 8/10/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II is withdrawn.  Claim 16, directed to Invention II, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-18, directed to Invention III, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 17-18 directed to Invention III non-elected without traverse.  Accordingly, claims 17-18 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 17-18 are cancelled
Allowable Subject Matter
Claims 1-16 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a near-eye display device, comprising: light source, a reflective panel configured to receive light from the light source and form an image; and a combiner comprising a holographic optical element (HOE) positioned to receive light from the reflective image-producing DDH panel and to redirect the light toward an eyebox as converging light, the HOE being positioned between the eyebox and a view of an external environment to combine a view of the image formed by the  the prior art fails to teach or reasonably suggest,  that the light source is a diverging light source (DLS) or that the reflective panel is a reflective image-producing Dynamic Digital Hologram (DDH) panel configured to receive diverging light from the DLS and form an image, in combination with the other limitations of claim 1.
Claims 2-16 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons.
Claim 21 is allowable over the prior art of record for at least the reason that even though the prior art discloses a near-eye display device, comprising: light source and a panel configured to receive the light from the light source, a combiner comprising a holographic optical element (HOE) positioned to receive light from panel and to redirect the light toward an eyebox as converging light, the HOE being positioned between the eyebox and a view of an external environment to combine a view of the image formed by the panel and the view of the external environment; and a controller in communication with the image-producing DDH panel, the controller being configured to control the image-producing DDH panel to independently control a focal depth of each pixel in the image,  the prior art fails to teach or reasonably suggest,  that the light source is a diverging light source (DLS); or that the panel is an image-producing Dynamic Digital Hologram (DDH) panel configured to receive diverging light from the DLS and form an image, in combination with the other limitations of claim 21.
Claim 22 is dependent on claim 21 and is allowable over the prior art of record for at least the same reasons as claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872